Citation Nr: 1735146	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-25 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for dysthymic disorder with secondary alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 2005 to June 2008.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from August 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The August 2008 rating decision, inter alia, granted service connection for dysthymic disorder with secondary alcohol abuse with an evaluation of 10 percent, effective June 15, 2008.  The April 2009 rating decision reduced the rating for dysthymic disorder with secondary alcohol abuse from 10 percent to noncompensable, effective July 1, 2009.  

An August 2016 rating decision restored the initial 10 percent rating and is continued from June 15, 2008.

A March 2017 rating decision increased the rating from 10 percent to 30 percent effective June 15, 2008.

In the Veteran's May 2009 notice of disagreement and substantive appeal, he requested a hearing before a Decision Review Officer (DRO).  In a September 2009 letter the Veteran was notified that his hearing was scheduled for October 6, 2009, but the record reflects that he did not appear for it.  As no explanation of that absence, or request for a rescheduled hearing has been received to date by VA, the Board found that the hearing request was withdrawn.

In January 2014 and August 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.



FINDING OF FACT

For the entire appeal, the Veteran's dysthymic disorder more closely approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9433 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard January 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in May 2008, December 2008, February 2014, and October 2016.  The May 2008 and October 2016 examination reports are adequate as the opinions and findings are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App.
436 (2002).  It is not the type of symptoms that is dispositive of whether the criteria for the next higher rating have been met.  It is the effect of the symptoms that is determinative.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117(Fed. Cir. 2013).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

According to DSM-IV, GAF scores ranging between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 and 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

The Veteran's dysthymic disorder with secondary alcohol abuse has been rated at 30 percent since June 25, 2008, under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9433.  

A disability rating of 30 percent is assigned when there are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A disability rating of 50 percent is assigned when there are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A disability rating of 70 percent is assigned when there are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A disability rating of 100 percent is assigned when there are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

At the May 2008 VA examination, the Veteran reported feeling sad and overconcerned after returning from Korea.  In Korea, he was training as a patriot missile operator.  Upon his return to El Paso in June 2007 he became very anxious; more depressed and increased his drinking to half a quart of whiskey per day.  Objectively, the examiner noted orientation is within normal limits; appearance and hygiene are appropriate; behavior is appropriate; and affect and mood are normal.  It was also noted that communication and speech is within normal limits; concentration of the Veteran is within normal limits and panic attacks are absent. There is no suspiciousness present and there is no delusional history present.  At the time of examination, there were no delusions observed.  There is no hallucination history present.  At the time of examination, there was no hallucination observed.  Obsessional rituals are absent.  Thought processes are appropriate and his judgment is not impaired.  His abstract thinking is normal and his memory is within normal limits.  Suicidal and homicidal ideations are absent.  He was assigned a GAF score of 68.  The examiner added that mentally, the Veteran does not have difficulty performing activities of daily living.  He has difficulty establishing and maintaining effective work/school and social relationships because he is in constant fights with co-workers.  The examiner opined that the best description of the Veteran's current impairment was that psychiatric symptoms are mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The Veteran has no difficulty understanding commands and does not appear to pose any threat of danger or injury to self or others. 

At the December 2008 VA examination, the Veteran reported that his major complaint was insomnia.  He stated that he lives with his sister and is attending school full-time.  He is unemployed and has not worked since separation from active duty service.  He denied significant depression and denied anxiety.  He did report that irritability is a major problem for him.  He was involved in a relationship and has been with this woman for six months, although there had been some conflict.  On mental status examination, the examiner observed that the Veteran did not appear to be in any emotional distress.  His affect at times was incongruent, with the Veteran displaying an odd grin intermittently during the interview.  The examiner's conversation with the Veteran was logical and coherent and his speech was of normal rate and tone.  The examiner noted that based upon the Veteran's reports, irritability has been a longstanding problem for the Veteran, predating his entry into the military.  He reported poor motivation.  The Veteran also reported that he thought of suicide once about four years ago, but no attempts have ever been made.  He denied any current suicidal ideation or ideation to harm others.  He also denied hallucinations aside from times when he was under the influence of alcohol.  There was no impairment in communication or thought processes noted.  Insight appears minimal judgment seemed fair.  A GAF of 75 was assigned.  The examiner opined that he was capable of employment from a psychological perspective.

At the February 2014 VA examination, the Veteran reported occasional contact with his siblings and parents and has some friends; however, he noted that he has chosen to limit contact with his friends since he has discontinued drinking and is trying to maintain abstinence.  When not working or in school, he reported that he spent his time playing video games and enjoying movies and music.  The Veteran reported that he had been employed full-time with FedEx at the computer help desk for 4-5 years.  The Veteran also reported that when he was still drinking daily, he was tardy for work due to "drinking and over-sleeping" and estimated that he has "called off" work 3 times in the past 6 months.  The Veteran further reported that he had received verbal and written warnings due to his tardiness and absences and may be terminated if this pattern continues.  He described fair relationships with his co-workers and commented that he had engaged in fewer arguments/less irritability since discontinuing drinking.  In addition to working full-time, he stated that he had obtained his associates degree from PTI in 2010 and was currently enrolled as a full-time student at a university in pursuit of a bachelor's degree.  

Since the last examination, the Veteran was involved in an alcohol-related motor vehicle accident in June 2013.  On mental status examination, the Veteran was casually and appropriately dressed; hygiene and grooming were good.  Speech was fluent, coherent, normal in rate but soft in volume.  Mood was sad; affect blunted.  The Veteran denied suicidal ideation or history of suicide attempts.  He reported ongoing mild sad mood with apathy.  He reported worry and anxiety about daily events, but denied recurrent panic attacks.  He denied obsessions or compulsive behaviors.  No inappropriate, reckless, or impulsive behaviors noted or reported, other than alcohol-related MVA.  There was no impairment in thought or communication noted.  Ideation was relevant and goal-directed with no psychotic symptoms noted.  He denied history of hallucinations. Gross cognitive functioning appeared adequate.  Insight and judgment are poor.  

The examiner determined that the Veteran's daily alcohol and cannabis use directly impacted his occupational functioning in terms of tardiness and absences as well as contributed to his difficulty completing college assignments on time.  Despite his substance abuse, the Veteran reported that he has been able to hold full-time employment with the same employer for 4-5 years and completed an associate's degree with full-time enrollment in a bachelor's degree program.  Based on these findings, the examiner opined that substance induced mood disorder is mild.  The Veteran was assigned a total GAF score of 65 and a GAF of 75 due to substance induced mood disorder only.

At the October 2016 VA examination, the Veteran presented with the following symptoms: road rage, frequent depression, anxiety, sleep impairment, paranoia (e.g., feels like co-workers are talking about him nonspecifically), and feelings of hopelessness.  He denied any suicidal or homicidal ideations.  He continued to have problems with alcohol and drug abuse.  The Veteran reported that he was living with his mom, and while they had limited communication due to unresolved issues, he denied conflict.  He believed he was less social now than in the past; but was ok in a smaller social setting (like a dive bar) but not a crowded club or bar.  He goes to the bar every few months.  The Veteran had been working at his place of employment for the past 2.5 years and prior to that, had maintained full-time employment at another company until his contract ran out.  He stated he does not get along very well with his co-workers, although he does try to be friendly with them.  

The examiner noted that the following symptoms applied to the Veteran's diagnoses: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  On mental status examination, judgment and insight were poor.  Thought processes and speech were coherent, within normal limits.  His mood was dysphoric and tearful.  The examiner further noted that the Veteran has more than one mental disorder diagnosed.  The examiner found that the Veteran continues to meet DSM-5 diagnostic criteria for persistent depressive disorder (dysthymic disorder); alcohol use disorder (severe); cannabis use disorder (moderate); opiate use disorder, (mild); and cocaine use disorder (mild).  The examiner opined it is not possible without resorting to mere speculation to determine which symptoms are attributable to which diagnosis.  All symptoms of dysthymic disorder could be due to, and at the very least are exacerbated by, the Veteran's alcohol and drug use.  He has not had an adequate period of abstinence from all substances which would be necessary to determine the severity of his dysthymic symptoms alone, without the contribution of substance use.  The examiner noted that the Veteran was working full time and did not describe any significant ongoing occupational impairment at present.  The Veteran's social functioning is mildly impaired at present due to a combination of his dysthymic disorder and his alcohol/ drug use.  The Veteran's dysthymic disorder appears to be moderate in severity at present.  However, the examiner stated that it is very clear from the Veteran's report as well as the record review, that his ongoing alcohol and drug use is worsening his dysthymic disorder symptoms.  Without the drug and alcohol use his symptoms would be expected to be mild.  His dysthymic disorder alone would not impact his ability to engage in substantially gainful employment consistent with his education and experience.  

VA treatment records show the Veteran has denied suicidal or homicidal ideations.  The records show that he has had problems with drinking alcohol and using drugs throughout the appeal.  In April 2009, he was assigned a GAF score of 60.

Based on the evidence, the Board finds that a rating of 50 percent, but no higher, is warranted for the entire appeal period.  The Veteran's symptoms are noted to primarily include: sleep disturbance, irritability, poor motivation, depression, anxiety, and impaired judgment and insight.  Throughout the appeal period, the Veteran's GAF score has ranged from 60 to 75; this range of scores is indicative of mild to moderate symptoms.  In addition, the October 2016 VA examiner determined the Veteran's dysthymic disorder appears to be moderate in severity at present.  In light of the evidence showing the Veteran experienced some impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; a rating of 50 percent is assigned from the grant of service connection.

The Veteran is not entitled to a rating in excess of 50 percent.  There has been no evidence of suicidal ideation or obsessional rituals during the entire appeal; the VA examination reports show the Veteran had consistently denied suicidal ideation.  The evidence also reflects that his speech has been normal and he has not reported having any, much less very frequent, panic attacks.  Further, while he has rather consistently reported a depressed mood, it has not affected his ability to function independently, appropriately and effectively.  Rather, over the course of the appeal, the Veteran completed his associates and bachelor's degrees, at times while working full-time.  He also maintained employment, despite some reported difficulty with his coworkers.  Notably, at the 2014 VA examination, the Veteran reported that he had engaged in fewer arguments/less irritability since he had discontinuing drinking.  Moreover, there is no finding of unprovoked irritability with periods of violence or spatial disorientation.  The Veteran was always alert and oriented, with the exception of his June 2013 DWI, and he consistently was observed to be appropriately groomed during the VA examinations and outpatient evaluations.  Further, the Veteran has not displayed an inability to establish and maintain effective relationships.  At the December 2008 VA examination, the Veteran reported that he had been involved in a romantic relationship; he also lived with his sister who assisted with daily household/living needs, which suggests a good relationship.  The 2008 VA examiner also opined that the Veteran was capable of employment from a psychological perspective.  At the February 2014 VA examination, the Veteran reported occasional contact with his siblings and parents and that he had some friends; he noted that he chose to limit contact with them in an effort to maintain abstinence-not due to any interpersonal conflict or lack of motivation.  Also, at the most recent examination, it was noted that the Veteran still maintained a relationship, albeit strained, with his mother and he does attempt to have friendly relationships with his coworkers.  Thus, an inability to establish and maintain work and social relationships-one of the 70 percent criterion- is not shown.

Finally, nearly all of the VA examiners have determined that the Veteran's psychiatric symptoms are mild or transient, and cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  Significantly, this assessment would be consistent with the criteria for a 30 percent rating, not a 70 percent rating.  

In short, the overall nature, frequency, severity, and duration of the Veteran's psychiatric symptoms appears to be consistent with the symptoms listed in the 50 percent, but not the 70 percent rating criteria under DC 9433.  Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007); however, an evaluation any higher than 50 percent is not warranted for the persistent depressive disorder (dysthymic disorder) for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107 (b).  

There are no additional expressly raised or reasonably raised issues presented on the record pertaining to this claim.


ORDER

An initial rating of 50 percent rating for service-connected dysthymic disorder, but no higher, is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


